Case 1:21-cv-20951-KMM Document 5-1 Entered on FLSD Docket 03/22/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
  MAYUMI BEREAU ALDERETE,                             CASE NO.: 1:21-CV-20951

                Plaintiff,
  v.

  WAL-MART STORES EAST, LP, d/b/a
  WALMART SUPERCENTER #2727, a
  Foreign Limited Partnership

                Defendant.
                                            /

                          SCHEDULE JOINTLY PROPOSED BY THE PARTIES

          THIS MATTER is set for trial for the week of February 6, 2023. The Parties propose to

   adhere to the following schedule:

          May 17, 2021                 The Parties shall furnish their initial disclosures
                                       pursuant to Fed. R. Civ. P. 26. The Parties are under a
                                       continuing obligation to furnish supplements within ten
                                       (10) days of receipt or other notice of new or revised
                                       information.

          June 14, 2021                The Parties shall file motions to amend pleadings or
                                       join Parties.

          May 16, 2022                 The Plaintiff shall disclose experts, expert witness
                                       summaries and reports, as required by Federal Rule of
                                       Civil Procedure 26(a)(2).

          May 30, 2022                 The Defendant shall disclose experts, expert witness
                                       summaries and reports, as required by Federal Rule of
                                       Civil Procedure 26(a)(2).

          June 13, 2022                The Parties shall exchange rebuttal expert witness
                                       summaries and reports, as required by Federal Rule of
                                       Civil Procedure 26(a)(2).

          August 8, 2022               The Parties shall complete all discovery, including
                                       expert discovery.

          August 22, 2022              The Parties shall complete mediation and file a


                                                -1-
Case 1:21-cv-20951-KMM Document 5-1 Entered on FLSD Docket 03/22/2021 Page 2 of 2

  CASE NO.: 1:21-CV-20951


                                   mediation report with the Court.

          September 5, 2022        The Parties shall file all dispositive pre-trial motions
                                   and memoranda of law. The Parties shall also file any
                                   motions to strike or exclude expert testimony, whether
                                   based on Federal Rule of Evidence 702 and Daubert
                                   v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
                                   (1993), or any another basis.

          December 12, 2022        The Parties shall each file one motion in limine. All
                                   motions in limine must be filed at least six (6) weeks before
                                   calendar call.

          January 9, 2023          The Parties shall file their joint pretrial stipulation,
                                   witness lists, and exhibit lists in accordance with Local
                                   Rule 16.1(d) and (e). The Parties shall also file final
                                   proposed jury instructions or conclusions of law (for non-
                                   jury trials).

          January 9, 2023          The Parties shall submit their deposition designations.


   Respectfully submitted,

   /s/ Irwin Ast ____________                         /s/ Christine M. Manzo__________________
   IRWIN AST, ESQ.                                    CHRISTINE MANZO, ESQ.
   LAW OFFICE OF IRWIN AST                            LIEBLER, GONZALEZ & PORTUONDO
   2121 SW 3rd Avenue, Suite 401                      44 West Flagler Street, 25th Floor
   Miami, Florida 33129                               Miami, FL 33130
   Tel: (305) 307-5208                                Tel: 305-379- 0400
   Email: irwin@astlawfirm.com                        Fax: (305) 379-9626
                                                      Email: cmm@lgplaw.com
   Attorney for Plaintiff
                                                      Attorneys for Defendant




                                            -2-
